Title: To James Madison from William G. Hubbel, 15 October 1801 (Abstract)
From: Hubbel, William G.
To: Madison, James


15 October 1801, Hudson. Encloses a letter [not found] from his brother, which he believes shows that his brother did not receive the king’s bounty. Protests the injustice of his brother’s having been detained for four or five years on a British frigate. Also encloses letters from Savage acknowledging receipt of the proof of his brother’s “nativity & Citizenship.” Believes that “a little exertion on the part of the Agent at Kingston” would obtain his brother’s release and asks that JM require Savage to obtain a hearing for his brother and inform him of any progress.
  

   RC and enclosures (DNA: RG 59, Letters Received regarding Impressed Seamen, box 5). RC 2 pp.; docketed by Wagner. Enclosures include a 23 Aug. 1800 letter from William Savage at Kingston, Jamaica, to Hubbel (1 p.), acknowledging receipt of documents confirming the birth and nationality of Ephraim Hubbel and reporting that an earlier investigation in London revealed he had received the king’s bounty; an 18 Nov. 1800 letter from Savage to Hubbel (1 p.), acknowledging his letter of 15 Oct. 1800 and informing him that another application on his brother’s behalf would serve no purpose; and a 16 Apr. 1801 letter from Savage to Hubbel (1 p.), acknowledging receipt of his letter of 23 Mar. 1801, repeating that Savage could do nothing more, and suggesting that Hubbel ask JM to obtain the British envoy’s intervention. For previous correspondence, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:326–27 and n. 1, 484–85.

